TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 18, 2022



                                      NO. 03-22-00433-CV


                                Katharine Ehresman, Appellant

                                                v.

    LF Technology Development Corporation Limited; TECX Academy Austin, Inc.;
Starstone Specialty Insurance Company; and, Individually, Alexander Greystoke; Patricio
 Lebrija; John McLaughlin; Lyanne Millhouse; Eli Rabinowitz; Simon Holden; Michael
Culhane; Oscar Ramos; Susan Strasberg; Chris Nichols; Michael Casey; and John Doe(s)
                                   1-20, Appellees




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
                 DISMISSED FOR WANT OF JURISDICTION –
                    OPINION BY CHIEF JUSTICE BYRNE


This is an appeal from the judgment signed by the trial court on June 15, 2022. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.